   Case 15-10759         Doc 89      Filed 02/27/19      Entered 02/27/19 08:58:50            Desc      Page 1
                                                        of 2




   Dated: February 27, 2019
   The following is SO ORDERED:


                                                             ________________________________________
                                                                           Jimmy L. Croom
                                                                UNITED STATES BANKRUPTCY JUDGE


   ____________________________________________________________




                                 UNITED STATES BANKRUPTCY COURT
                                      Western District Of Tennessee
                                            Eastern Division

In Re:                                                                                    Chapter 13
BETTY J. MCNEAL

Debtor(s)                                                                                  Case No. 15-10759

                     MOTION AND ORDER DISALLOWING BALANCE OF CLAIM
    Comes now the Chapter 13 Trustee who would show the Court that he has attempted disbursement to:



                                           BOLIVAR QUICK CASH
                                         612 WEST MARKET STREET
                                             BOLIVAR, TN 38008
                                              (Court Claim No.: 3 )



as ordered by the Court in the order confirming plan to the last address on the file in the Trustee's records and

that the disbursement was returned by the post office as non-deliverable.

    PREMISES CONSIDERED, the Trustee prays for an order disallowing the balance of the claim without

prejudice to the creditor to provide a corrected address in writing prior to the closing of the case.

It appearing to the court that the Trustee's motion is well taken;
                                                     Page 1 of 2
   Case 15-10759         Doc 89      Filed 02/27/19      Entered 02/27/19 08:58:50            Desc     Page 2
                                                        of 2




    THEREFORE, the balance of the claim is hereby disallowed without prejudice to the creditor to advise the

Trustee's office of a correct mailing address in writing prior to the closing of the case and disbursements to the

creditor shall resume without further orders of the Court.

    A copy of this motion/order will be forwarded to the debtor(s), debtor's attorney of record and to all

creditors, and all parties will be given 20 days from the date of entry in which to file a written objection to this

motion/order and, in the absence of such application, this motion/order shall become final.




/s/ Timothy H. Ivy
Timothy H. Ivy
Chapter 13 Trustee

CC:     Chapter 13 Trustee
RW
        BETTY J. MCNEAL
        348 CROSS AVE
        WHITEVILLE, TN 38075
        LOUIS W RINGGER
        ATTORNEY AT LAW
        222 WEST BALTIMORE SUITE B
        JACKSON, TN 38301

#202    All entities on matrix




                                                     Page 2 of 2
